Citation Nr: 0728475	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  98-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for acquired multiple cauda 
equina neurofibroma tumors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from October 1959 to January 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in August 2002.  It is now properly before the Board 
at this time.


FINDING OF FACT

The competent and probative medical evidence of record is in 
approximate balance as to whether the veteran's acquired 
multiple cauda equina neurofibroma tumors began in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's acquired multiple cauda equina 
neurofibroma tumors began in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

Given the fully favorable decision, discussed below, the 
Board finds that any further discussion of the VCAA notice 
provided to the veteran is unnecessary.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence shows that the veteran was diagnosed with 
multiple tumors, involving the cauda equine, of the lumbar 
spine in March 1996.  He underwent surgery at that time, and 
multiple neurofibromas involving the nerve roots of the cauda 
equina were removed.

In October 2004, the physician who performed the veteran's 
surgery in March 1996, opined in a written statement that the 
veteran's back problems had begun while he was in service and 
continued until he retired in January 1990.  The physician 
said it was very easy to confuse pain from the slow growing 
tumor with chronic back problems.  The majority of the time 
that the veteran was complaining of back problems and was 
told it was due to his age or arthritis, technology such as 
MRI scanning was unavailable, or only available on a limited 
basis.  The physician indicated that it was at least more 
likely than not that neurofibromas identified in the 
veteran's central nervous system had existed more than six 
years prior to when they were first identified in March 1996.

In July 2007, the Board obtained an opinion from the Veterans 
Health Administration (VHA) regarding the veteran's claim.  
It was noted that the veteran had a longstanding history of 
back pain, dating at least to 1977.  However, he was never 
treated for his chronic back pain until 1996.  The pathology 
of the veteran's neurofibromas was read as consistent with 
schwannoma.  The reviewer explained that neurofibromas are 
tumors rising from the sheath of the peripheral nerves, both 
intracranially and intraspinally.  They are uncommon.  Most 
are sporadic, but some can be hereditary.  The genetic 
syndrome includes neurofibromatosis type I and type II.  The 
third recently described form, schwannomatosis, consists of 
multiple deep painful schwannomas and is thought to be 
representing a mosaic form of neurofibromatosis type II.

As mentioned above, most of the neurofibromatoses are 
sporadic.  They are very slowly growing tumors, which may be 
completely asymptomatic for many years.  Depending on the 
location, some become symptomatic.  They can compress spinal 
roots, causing back pain and radicular type symptoms, 
consistent with what the veteran described.  The VHA 
physician agreed with the veteran's private physician that 
such tumors may take years to grow and become symptomatic.  
It was noted the veteran had evidence of degenerative disk 
disorder, consistent with herniated disk, for which he also 
underwent laminectomy at the same time he had surgery for the 
neurofibromas.  Therefore, the etiology of the chronic back 
pain could be related to both conditions.  The reviewer 
concluded that, to a reasonable degree of certainty, the 
veteran's neurofibromas were at least as likely as not 
present while he was in service, from October 1959 to January 
1990.

Based upon these two medical opinions, and having weighed the 
evidence both in support of and against the claim, the Board 
concludes that the preponderance of evidence is not against 
finding in favor of the veteran.  Therefore, without finding 
error in the previous action taken by the RO, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that service connection 
for acquired multiple cauda equina neurofibroma tumors is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for acquired multiple cauda equina 
neurofibroma tumors is granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


